OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, claims 66-81, in the reply filed on 16 August 2021 is acknowledged. Claims 1 and 49-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. As such, claims 66-81 are under consideration and have been examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) filed 16 April 2019 has been considered by the Examiner. 

Claim Objections
Claims 66-81 are objected to because of the following informalities:
In claims 67-81, the recitation of “Claim 66” should be amended to lowercase, i.e., “claim 66”.
In claim 66, the recitation “A detectable cellulosic food packaging film, which detectable cellulosic food packaging film” (emphasis added) is objected to for 
In claim 66, “cellulose hydrate (cellophane)” is objected to – ‘cellophane’ is a genericized trademark (former US trademark to DuPont) being used in the claim to further describe and/or denote the recited material cellulose hydrate (see MPEP 2173.05(u)). It is the Examiner’s position that the recitation of “cellulose hydrate” in the claim constitutes sufficient terminology for describing/limiting the material (as intended by Applicant), even further so when read in light of the specification, and thereby suggests amending to strike “(cellophane)”.
Claims 74 and 75 are objected to for the same reasons set forth above regarding claim 66 – the recitation of “which the detectable cellulosic food packaging film”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 66, 68, 69, 76-79, and 81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freund et al. (US 2,949,371; “Freund”).
Regarding claim 66, Freund discloses a detectable sausage casing (food packaging film) formed from regenerated cellulose having detectable particles incorporated (dispersed) therein, said detectable particles incorporated in the cellulose in a stripe configuration which extends along the length of the casing (i.e., not distributed throughout the entirety of the casing, but rather, concentrated in a localized pattern) [Figure 3; col 1, 15-72; col 2, 1-56, 65-68; col 5, 15-42]. 
Regarding claims 68 and 69, Freund discloses that the detectable particles are, inter alia, magnetic powders such as iron or iron oxide [col 2, 33-36] (see MPEP 2131.02).
Regarding claims 76-79 and 81, Freund discloses that the sausage casing is a tubular, seamless casing which contains sausages such as frankfurters [see citations above].


Claims 66-68, 74-77, and 81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenig et al. (US 2008/0145576; “Koenig”).
Regarding claims 66-68, Koenig discloses a food packaging film in the form of a tubular casing for meats and sausages. The film is formed from cellulose hydrate and includes nanoscale additives homogeneously dispersed therein [Abstract; 0002, 0003, 0027, 0034, 0037, 0045, 0046, 0060]. The nanoscale additives (nanoparticles) are, inter alia, composite particles comprising a ferrimagnetic core and a casing (shell) formed from a polymeric component; or may be, inter alia, iron oxide particles [0035-0038, 0043, 0044, 0057, 0058]. 
It is noted that Applicant’s specification indicates that the claimed detectable particles are magnetic, especially permanently magnetic, preferably ferromagnetic, ferrimagnetic, or (super) paramagnetic (see paragraphs 0081 and 0141 of the specification as filed 03 April 2019, hereinafter “Applicant’s specification”). The specification also indicates that the detectable particles may have a surface modification, including protective, polymeric surface coatings or surface encapsulation (see paragraphs 0094-0099). As such, the composite nanoparticles having a ferrimagnetic core (that is, magnetic core including one or both of iron and an oxide thereof) and a polymeric shell read on (anticipate) the claimed detectable particles (claim 66), said detectable particles comprising a magnetic metal or metal oxide of iron (claim 68). The composite nanoparticles being homogeneously dispersed in the cellulose hydrate matrix reads on claim 67. 
Regarding claim 74, Koenig discloses that the nanoparticles are included in the film (casing) in an amount of from 0.5 to 50% by weight relative to the total weight of the 
Regarding claim 75, Koenig further discloses that the nanoparticles are preferably included in an amount of from 1 to 20% by weight relative to the total weight of the casing [0036], of which is within the claimed range of 0.1 to 20% by weight relative to the total weight of the film. 
Regarding claims 76 and 77, Koenig discloses that the film is in the form of a tubular casing, and may also be flat, as is recognized in the art [0003, 0052, 0062].
Regarding claim 81, Koenig discloses that meats and sausages (foodstuffs) may be packaged in the casing [Abstract; 0002, 0003, 0027, 0034, 0060]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70-75 are rejected under 35 U.S.C. 103 as being unpatentable over Freund as applied to claim 66 above under 35 U.S.C. 102(a)(1), further in view of May et al. (US 2007/0205529; “May”). Weidinger (US 2006/0094818; “Weidinger”) is relied upon as an evidentiary reference for the rejection of claim 71. Daoush, Walid M. “Co-Precipitation and Magnetic Properties of Magnetite Nanoparticles for Potential Biomedical Applications.” Journal of Nanomedicine Research, vol. 5, no. 3, 2017, doi:10.15406/jnmr.2017.05.00118 (hereinafter “Daoush”; copy provided herewith) is relied upon as an evidentiary reference for the rejection of claim 72. 
Regarding claims 70 and 73-75, Freund discloses the detectable cellulosic sausage casing set forth above in the rejection of claim 66 under 35 U.S.C. 102(a)(1). As set forth above, the detectable particles incorporated into the regenerated cellulose may be magnetic materials such as iron or iron oxide particles. 
Freund is silent regarding a specific species of iron oxide, is silent regarding the particle size range, and is silent regarding the amount of detectable particles incorporated into the cellulose. 
May is directed toward the detection of food contamination, specifically the detection of plastic packaging which contaminates the food packaged therein (by becoming adhered to or entrapped in said food) [Abstract; 0001, 0003, 0012]. May teaches that plastic films in the food industry suitable for food contact, including meat bags and films, have a ferrimagnetic material dispersed homogeneously throughout the film so as to render the film detectable by magnetic field detecting equipment [0012, 0027, 0030, 0031, 0036, 0038, 0066, 0077], of which allows for the detection of the film in contaminated food. May teaches that the ferrimagnetic material is magnetite (Fe3O4) [0014] (an iron oxide); and teaches that magnetite is (i) generally recognized as safe; (ii) essentially non-toxic; (iii) permitted for food contact by the FDA and EEC; (iv) presents no chemical hazard when blended with polymers; and (v) is low cost [0014-0016, 0019, 0021, 0101-0106]. Additionally, May teaches that the compounding amount of the magnetite (relative to total weight of the polymer blend) ranges from 10-50 wt.% [0024-0026, 0029]; and the magnetite may have a particle size of between 0.1 and 100 µm [0017, 0029]. 
Freund and May are both directed toward the detection of polymeric food packaging films which may contaminate the food packaged therein, said packaging films having magnetic, iron oxide-based particles incorporated therein (which are detectable by magnetic field detecting equipment); and said packaging films suitable for use/contact with meats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized magnetite (including the size range and amount range thereof), taught by May, as the detectable magnetic iron oxide particles 
The detectable cellulosic sausage casing of modified Freund would have comprised all of the features set forth above (see rejection of claim 66), where the detectable particles incorporated therein would have been magnetite having a particle size between 0.1 and 100 µm and included in an amount of 10 to 50 wt.% relative to the weight of the film. 
The magnetite reads on the species recited in claim 70. The particle size range is within the claimed range of 0.01 to 1,000 µm recited in claim 73. The compounding amount range overlaps and therefore renders prima facie obvious the claimed ranges of 0.1 to 50 wt.% and 0.1 to 20 wt.% recited in claims 74 and 75. 
Regarding claims 71 and 72, as evidenced by Weidinger, magnetite exhibits an iron content of approximately 72.4% wt.%, (sometimes less) depending on mixed crystal formation with other metals, but generally can achieve said iron content when of industrial origin (i.e., synthetic) [0008]. As such, in the absence of factually supported objective evidence to the contrary, the magnetite particles included in the cellulosic sausage casing of modified Freund would have included iron in an amount of approximately 72.4 wt.% (or less; based on the weight of the magnetite) which is within prima facie obvious the claimed range. Furthermore, as evidenced by Daoush, magnetite exhibits a saturation magnetization of 92 to 100 A·m2/kg (iron), of which is within the claimed range of at least 50 recited in claim 72.

Claims 73 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig as applied to claim 66 above under 35 U.S.C. 102(a)(1).
 Regarding claim 73, Koenig discloses the cellulosic packaging film in the form of a tubular casing set forth above in the rejection of claim 66 under 35 U.S.C. 102(a)(1). Further, Koenig discloses that the nanoparticles have a particle size of from 0.5 to 1,000 nm (0.0005 to 1 µm) [0035, 0036]. The aforesaid range overlaps and therefore renders prima facie obvious the claimed range of 0.01 to 1,000 µm (see MPEP 2144.05(I)).
Regarding claim 80
In the instant case, Koenig discloses that (i) the nanoparticles are introduced into the viscose (or other cellulose precursor) and mixed/dissolved, which disperses the individual particles in the precursor, and (ii) cellulose is then (subsequently) regenerated/recovered from the dispersion, resulting in a homogeneous distribution of the nanoparticles in the cellulose hydrate matrix of the casing [0035, 0045]. With respect to the method recited in claim 80, the only difference therebetween is the absence of a dispersant selected from a surfactant or polymer in the cellulose precursor/nanoparticle dispersion before regeneration.
However, Applicant’s specification discloses that the presence of the dispersant functions to form a homogeneous dispersion, resulting in a homogenous distribution of the detectable particles in the final product (packaging film) (see paragraph 0060). Therefore, given that Koenig discloses that the mixing step results in dispersion of the nanoparticles in the precursor, and further discloses that the nanoparticles are homogeneously distributed throughout the cellulose hydrate matrix of the casing (i.e., the structural characteristic of the final product resulting from the claimed inclusion of the dispersant, as indicated by Applicant), there would have been no obvious difference between the cellulose hydrate matrix of Koenig and that which would have resulted from the process recited in the product-by-process claim. As such, the cellulose hydrate matrix having the nanoparticles homogeneously distributed throughout reads on the limitations of claim 80. 

Claims 69-72 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig as applied to claim 66 above under 35 U.S.C. 102(a)(1), further in view of May. Weidinger is relied upon as an evidentiary reference for the rejection of claim 71. Daoush is relied upon as an evidentiary reference for the rejection of claim 72.
Regarding claims 69 and 70, Koenig discloses the cellulosic packaging film in the form of a tubular casing set forth above in the rejection of claim 66 under 35 U.S.C. 102(a)(1). The nanoparticles homogeneously distributed throughout the cellulose hydrate film (matrix) have a ferrimagnetic core.
Koenig is silent regarding the ferrimagnetic core material specifically being an (magnetic) iron oxide (claim 69), and is silent regarding a species of iron oxide (claim 70). 
The disclosure/teaching(s) of May are set forth above in paragraph 25 and not repeated herein for the sake of brevity of the correspondence. In summation, May reasonably teaches that magnetite (Fe3O4) is a ferrimagnetic material which includes iron oxide and is (i) food-contact safe/approved; (ii) low cost; (iii) non-toxic; (iv) suitable for dispersion in food packaging films and bags, specifically for meats; and (v) may be finely ground to particle sizes [0029] which overlap with the range disclosed by Koenig.
Koenig and May are both directed toward polymeric food packaging films, including for meats, said films having ferrimagnetic nanoparticles dispersed in the matrix of the film, where the ferrimagnetic nanoparticles are detectable by an alternating/oscillating magnetic field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized magnetite, taught by May, as the ferrimagnetic core of the composite nanoparticle (of Koenig), as magnetite would have 
The cellulosic food packaging film of modified Koenig would have comprised all of the features set forth above, and would have further comprised the ferrimagnetic core of the composite nanoparticle being formed from magnetite, of which reads on the limitations of claims 69 and 70. 
Regarding claims 71 and 72, as evidenced by Weidinger, magnetite exhibits an iron content of approximately 72.4% wt.%, (sometimes less) depending on mixed crystal formation with other metals, but generally can achieve said iron content when of industrial origin (i.e., synthetic) [0008]. As such, in the absence of factually supported objective evidence to the contrary, the magnetite particles included in the cellulosic food packaging film of modified Koenig would have included iron in an amount of approximately 72.4 wt.% or less based on the weight of the magnetite core and the surrounding shell/casing material, of which is within the claimed range of 20 to 80 wt.% recited in claim 71, and/or overlaps and renders prima facie obvious the claimed range. Furthermore, as evidenced by Daoush, magnetite exhibits a saturation magnetization of 92 to 100 A·m2/kg (iron), of which is within the claimed range of at least 50 recited in claim 72.
Alternatively, regarding claim 71, as set forth above in the rejection of claim 66 under 35 U.S.C. 102(a)(1), Koenig discloses that the nanoparticles may be (in the alternative to the ferrimagnetic core/shell composite nanoparticles) an iron oxide [0044]. prima facie obvious the claimed range of 20 to 80 wt.%.

Claims 78 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig as applied to claim 66 above under 35 U.S.C. 102(a)(1), further in view of Freund.
Regarding claims 78 and 79, Koenig discloses the cellulosic packaging film in the form of a tubular casing set forth above in the rejection of claim 66 under 35 U.S.C. 102(a)(1). 
Additionally, Koenig discloses that the tubular casing is produced by extruding the precursor/nanoparticle dispersion through an annular die [0003, 0045, 0062], of which implies, as one of ordinary skill in the art recognizes, that the tubular casing does not exhibit a seam. This is further supported, logically, through Koenig’s disclosure of an does exhibit overlapping longitudinal edges (i.e., a seam).
However, Koenig does not explicitly recite that the tubular casing is seamless.
Freund discloses the tubular, seamless sausage casing formed from regenerated cellulose set forth above in the rejection under 35 U.S.C. 102(a)(1). As stated, Freund teaches that tubular sausage casings formed from regenerated cellulose are seamless, formed utilizing an annular extrusion die [col 3, 25-32]. As such, Freund reasonably teaches that (i) it is recognized in the art that cellulosic sausage casings are formed via extrusion and typically seamless, and (ii) that extrusion of the viscose/precursor through the annular extrusion die results in a seamless casing. 
Koenig and Freund are both directed toward tubular sausage casings formed from regenerated cellulose. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (i) that the tubular sausage casing of Koenig would have been seamless based on extruding the viscose/precursor solution through an annular die, and/or (ii) to have formed the tubular sausage casing of Koenig without having a seam, as taught by Freund and is well-recognized in the art. 
In either case, the tubular cellulosic packaging film of Koenig (or modified Koenig) would have been a seamless casing, thereby reading on the limitations of claims 78 and 79.




Pertinent Prior Art
The following constitutes prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description.

US 2006/0093715 to Weidinger – discloses inclusion of magnetite particles in polymeric articles, and teaches that the magnetite particles may be treated with surface active agents to achieve better dispersion of said particles within the polymer matrix [Abstract; 0011, 0034-0036]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MCR/Examiner, Art Unit 1782         

/LEE E SANDERSON/Primary Examiner, Art Unit 1782